"1. Is the defendant indebted to the plaintiff? `Yes.' (660)  If so, in what amount? Answer: `$2,943.66.'
"2. Has the defendant tendered to the plaintiff any payment upon plaintiff's alleged indebtedness? If so, what is the amount of the tender and the date thereof? Answer: `Yes; $1,493.61, on 26 August, 1918.'"
From the judgment rendered the defendant appealed.
Upon an examination of the record in this case, the Court is of opinion that the only question involved is one of fact, which has been determined by the jury in favor of the plaintiff under a clear charge, free from error.
No error. *Page 709